JUDGMENT OF CONTEMPT AND COMMITMENT ORDER
JUNELL, Justice.
BE IT REMEMBERED that on the 9th day of May, 1988, came on to be heard the above entitled and numbered cause where Philip S. Ross stands charged with contempt of court in failing and refusing to comply with terms of the order by this Court entered on or about the 12th day of November, 1987, wherein the court ordered him to file appellant’s brief on or before December 14, 1987.
On November 12, 1987, this Court granted the State’s motion to strike appellant’s brief and ordered appellant to rebrief in accordance with Rule 74, Texas Rules of Appellate Procedure. The Court further ordered that appellant’s brief be filed on or before December 14, 1987. The brief was not filed by December 14, 1987.
On December 16, 1987, the Court issued a letter to appellant’s attorney advising him that appellant’s brief had been due December 14, 1987, and unless a motion to extend time for filing the brief was filed within ten (10) days, the Court would take appropriate action on its own motion. Tex. R.App.P. 74(Z)(2). The Court received no response.
The clerk of this Court issued a show cause order directing appellant’s attorney, Philip S. Ross, to appear before this Court at 1:30 p.m. on March 22, 1988, to show cause why he should not be held in contempt for failing to file appellant’s brief within the required time.
Said notice to show cause, together with a copy of the November 12, 1987, order, was properly and personally served on the said Philip S. Ross on the 18th day of February, 1988.
Philip S. Ross failed to appear before this Court on March 22, 1988.
This Court issued a writ of attachment for said Philip S. Ross on April 12, 1988.
Philip S. Ross appeared before this Court on May 9, 1988, and announced ready on the contempt hearing.
After examining all the pleadings and hearing the evidence and arguments of counsel, the Court finds and now holds that this Court has jurisdiction of this proceeding, and that Philip S. Ross should be held in contempt of this Court for failing to file the appellant’s brief in trial court cause number 464,228; appeal number C14-87-00045-CR, styled Michael Jewel Dixon v. The State of Texas, by December 14, 1987. Said brief was not tendered to the Clerk of *290this Court for filing until the 19th day of February, 1988, after this contempt hearing had been initiated and Philip S. Ross had been served with notice to show cause.
NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED by the Fourteenth Court of Appeals that:
(1) Philip S. Ross is in contempt of this Court for failing to file the appellant’s brief in trial court cause number 454,228, appeal number C14-87-00045CR by December 14, 1987;
(2) Philip S. Ross pay a fine of $450 to the Clerk of the Fourteenth Court of Appeals;
(3) Philip S. Ross pay costs of this contempt proceeding in the amount of $50;
(4) Philip S. Ross is sentenced to 10 days imprisonment in Harris County Jail; provided, he shall be released from custody immediately upon payment of the fine and costs.
IT IS SO ORDERED this 9th day of May, 1988.